Guerry, J.
Tlie bill of exceptions in tbis case was unsigned when tendered to the trial judge on March 1st, which was the last day on which it could be tendered. The judge certifies that he did not discover that it was unsigned until March 3d, at which time he allowed counsel to sign it. Held, under the authority of O’Connell v. Friedman, 117 Ga. 948 (43 S. E. 1001), and Bennett v. Bainbridge Farm Co., 173 Ga. 856 (162 S. E. 134), and eit., that no legal bill of exceptions was tendered.

Writ of error dismissed.


Broyles, C. J., and MacIntyre, J., concur.